Title: From Abigail Smith Adams to Harriet Welsh, 17 August 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear H.
					Quincy August 17 1817
				
				I wrote to you on Monday by mr Cruft in much anxiety about John requesting you to let hear from you pr post, if not by osburn—I have not heard a word Since. I mentiond I beleive Sending to Mr Fosters, but I had as good send to wisscasset—I got the carpet on Saturday by Mr Beal, but did not know it, when I wrote to you. I like it much. thank you. but I made the Crape answer tho not very good—but cannot finish the gown for want of Sleave Sincing—we are all better at Quincy, longing for rain—I drank Tea in a party last Evening, a thing I have not done for a Year. one of the Ladies was mrs Cary, with whom I renewed my acquaintance. She is a very interesting Lady. mr & mrs Coleman were of the Number mr & mrs Quincy &ca—a Small party of 24 or 30—had a Letter from mr Vanderkemp yesterday, in high Spirits his Son & daughter from philadelphia visiting him and his Garden flourishing—His son has bought the Life Rent of the cottage & Garden for him—which before I thought he owned—Dear Harriet I know not how to think I have not Seen You yet—when will these Verplanks arrive I hoped to have seen them this week—mrs Adams will call upon you to day, and learn whether you have Sent my Silk or written to your Friend
				
					A Adams
				
				
			